Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Based on the abandonment of parent application 17/109025, the double patenting rejection is hereby withdrawn.
Drawings
The prior office action drawing objections are also overcome based on the submission of current Fig. 1.
Claim Rejections - 35 USC § 101
Based on the cancellation of claims 7, 9 and 14-21, the prior 101 rejection is also hereby withdrawn. 
Response to Remarks
Applicants’ remarks regarding the 112a rejection of cancelled claim 8 which is now incorporated within claim 1:

    PNG
    media_image1.png
    173
    797
    media_image1.png
    Greyscale

	The Examiner respectfully disagrees with the applicants’ position. The applicant submits Exhibit A to show a pump that can be adjusted in “either direction” and suggests that this teaches moving a material in a forward and backward fashion as claimed within claim 1. Firstly, the submitted Exhibit A is not prior art as it is published after the earliest filing date of the current application which is 12/2/2019. The earliest publication of Exhibit A (QD-Q3CTC) seems to be December 2, 2020 which is after the earliest filing date of the application. Hence, this is not prior art.

    PNG
    media_image2.png
    375
    1591
    media_image2.png
    Greyscale

Secondly, the applicant points to the section of Exhibit A which describes that the pump flow rate can be adjusted “in either direction”. Currently claim 1 (which comprises the language of cancelled claim 8) states “to move the material forward and backward in the conduit…”. Controlling the pump to move in either direction is not the same controlling the pump to move the material forward and backward. According to Exhibit A, a switch control can change the direction of the flow of the material but according to the claim, it seems as though the pump can somehow move the material forward and backward, not in either direction. Hence, the 112a rejection is still maintained.
Applicants’ remarks regarding the art rejection of the claims:

    PNG
    media_image3.png
    78
    793
    media_image3.png
    Greyscale

	The examiner considers the applicants’ position but based on the amendments made to the claims, these remarks are now moot under new grounds of rejection as posted in the updated office action below.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-13 and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 states “wherein the material mover is configured to move the material forward and backward in an alternation fashion”. The specifications nor the drawings show any description in order to clearly show how the material mover functions in such a way. The applicant provides support for this in Exhibit A which adjusts its flow rate “in either direction”. Controlling the pump to flow in either direction is not equal to “forward and backward”. 
Claim 22 also suffers from the same issues as claim 1 above.
Claims 2-6, 10-13 and 23-26 are also rejected under 112a via dependency on claim 1.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 states “transmitting information from a first location to a second location”. Claim 22 depends on claim 1 which already claims “a first and a second location”. It is not clear to the examiner if the locations of claim 22 are the same as the locations of claim 1. Furthermore, claim 22 states “transmitting light encoding the information from the signal source…to the signal detector”. Claim 1 already states “a system for transmitting information…a signal source configured to transmit a signal through the material…a signal detector to detect the signal”. Claim 1 seems to already perform such functions claimed in claim 22. It is not clear to the examiner if claim 22 is performing another set of transmissions different from the transmission of claim 1 or if these are to be interpreted to be the same. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 6, 10-13, 22, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bezel (US 2019/0033204) in view of Fluidmetering (QD High Speed – High Flows Metering Pump).
Regarding claim 1, Bezel teaches a system for transmitting information from a first location to a second location (Fig. 1B), comprising: a conduit (Fig. 1B, loop 108) running between the first and second locations (Fig. 1B, location 111 and 113); a material within the conduit (Fig. 1B, plasma containment vessel 102); a material mover in fluid communication with the conduit (Fig. 1B, material mover 118; paragraph [0040]); a signal source at the first location configured to transmit a signal through the material in the conduit (Fig. 1B, signal source 111 transmits through the material in the conduit; paragraph [0025], lines 1-3); and a signal detector at the second location configured to detect the signal (Fig. 1B, signal detector 113; paragraph [0029]) wherein the signal source is configured to transmit the signal through the material and the signal detector is configured to detect the signal after it has moved through the material (Fig. 1B shows that the signal source 111 transmits through the material in the conduit which is then detected by detector 113).
Although Bezel teaches a material mover, Bezel doesn’t teach wherein the material mover is configured to move the material forward and backward in the conduit in an alternating fashion.
Fluidmetering teaches a material mover that is configured to move the material forward and backward in an alternating fashion (QD Features: Flow rate adjustable in either direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material mover taught by Bezel and incorporate the material mover to move the material forward and backward in an alternating fashion as taught by Fluidmetering in order to provide a controlled flow of the material in a desired fashion in order to yield predictable results.
Regarding claim 3, Bezel in view of Fluidmetering teaches the system of claim 1, wherein the conduit comprises a closed loop such that material moving through the conduit from the first location returns to the first location in a return conduit (Bezel: Fig. 1B, recirculation gas loop 108 leads the material to return to an initial location).  
Regarding claim 4, Bezel in view of Fluidmetering teaches the system of claim 1, where the material is a gas (Bezel: Fig. 1B, recirculation gas loop 108).  
Regarding claim 6, Bezel in view of Fluidmetering teaches the system of claim 1, wherein Bezel teaches the material mover is a pump (Fig. 1B, pump 118).
Regarding claim 10, Bezel in view of Fluidmetering teaches the system of claim 1, wherein the signal is electromagnetic radiation (Bezel: paragraph [0024], pump beam 101 may include radiation of any wavelength…).  
Regarding claim 11, Bezel in view of Fluidmetering teaches the system of claim 1, wherein the signal source comprises a laser (Bezel: paragraph [0024], Laser radiation 101).  
Regarding claim 12, Bezel in view of Fluidmetering teaches the system of claim 11, wherein the laser is pulse modulated (Bezel: paragraph [0046], to emit modulated laser radiation, pulsed laser radiation).  
Regarding claim 13, Bezel in view of Fluidmetering teaches the system of claim 1, wherein the conduit comprises one or more windows to permit the signal to pass from the signal source into conduit and out of the conduit to the signal detector (Bezel: Fig. 1B, windows 103a/103b; paragraph [0025], The one or more transmissive elements 103 may transmit the pump beam into a volume of gas 104…).
Regarding claim 22, Bezel in view of Fluidmetering teaches a method of transmitting information from a first location to a second location using the system of Claim 1 (Bezel: Fig. 1B, location 111 and 113), the method comprising: using the material mover to move the material (Bezel: Fig. 1B, material mover 118; paragraph [0040]) forward and backward in the conduit (Fluidmetering: QD Features: Flow rate adjustable in either direction); transmitting light encoding the information from the signal source through the moving material (Bezel: paragraph [0046], to emit modulated laser radiation, pulsed laser radiation); and receiving the light with the signal detector (Bezel: Fig. 1B, signal detector 113; paragraph [0029]). Thus, Bezel in view of Fluidmetering teaches the limitations of claim 22.
Regarding claim 23, Bezel in view of Fluidmetering teaches the method of claim 22, wherein the material is a gas (Bezel: Fig. 1B, recirculation gas loop 108).  
Regarding claim 26, Bezel in view of Fluidmetering teaches the method of claim 22, wherein the information is encoded using pulse modulation (Bezel: paragraph [0046], to emit modulated laser radiation, pulsed laser radiation).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bezel (US 2019/0033204) in view of Fluidmetering (QD High Speed – High Flows Metering Pump) in further view of Koshimizu (US 5980767).
Regarding claim 2, Bezel in view of Fluidmetering teaches the system of claim 1.
Although Bezel teaches the conduit as a tube in Fig. 1B, Bezel in view of Fluidmetering doesn’t teach that the conduit is a metal tube.
Koshimizu teaches wherein the material containing conduit is a metal tube (Fig. 1, process chamber 11; Col. 5, lines 28-33, process chamber 11 made of metal such as aluminum…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the metal tube chamber taught by Koshimizu into the system of Bezel in view of Fluidmetering so that the material within the conduit can be transported with more stability.
Claims 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bezel (US 2019/0033204) in view of Fluidmetering (QD High Speed – High Flows Metering Pump) in view of Brendenburg (US 6441552).
Regarding claim 5, Bezel in view of Fluidmetering teaches the system of claim 4.
Although Bezel states in paragraph 39 that the gas is not limited to argon, xenon, neon, Bezel in view of Fluidmetering doesn’t teach wherein the gas is helium.  
	Brandenburg teaches using helium as a plasma medium (Col. 2, lines 5-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gas used by Bezel and incorporate Helium as the plasma medium as taught by Brendenburg as a means of simple substitution of known noble gas for another in order to yield predictable results. 
Regarding claim 24, Bezel in view of Fluidmetering teaches the method of claim 23.
 Although Bezel states in paragraph 39 that the gas is not limited to argon, xenon, neon, Bezel in view of Fluidmetering doesn’t teach wherein the gas is helium.  
	Brandenburg teaches using helium as a plasma medium (Col. 2, lines 5-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gas used by Bezel in view of Fluidmetering and incorporate Helium as the plasma medium as taught by Brendenburg as a means of simple substitution of known noble gas for another in order to yield predictable results. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bezel (US 2019/0033204) in view of Fluidmetering (QD High Speed – High Flows Metering Pump) in view of Yuan (A novel valveless micropump).
Regarding claim 25, Bezel in view of Fluidmetering teaches the method of claim 22.
Although Bezel teaches the material mover 118 in Fig. 1B, Bezel in view of Fluidmetering doesn’t teach wherein the material is oscillated at a rate of at least 1 kHz.  
Yuan teaches a material mover that is configured to oscillate a material at a rate of at least 1 Khz (Conclusion: point 3: the pump was driven by a voltage of 225Vpp at a resonant frequency of 34 KHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material mover taught by Bezel in view of Fluidmetering and incorporate the functionality of the material mover taught by Yuan in order to provide precisely controlled flow rate of the material. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637